Citation Nr: 0001509	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran has recognized military service as follows: pre-
war service from November 24, 1941 to December 7, 1941; 
beleaguered from December 8, 1941 to April 8, 1942; missing 
on April 9, 1942; a prisoner of war (POW) under the Japanese 
government from April 10, 1942 to July 27, 1942; and service 
with the regular Philippine Army from March 7, 1945 to April 
11, 1946.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the January 1996, Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, inter alia, denied service connection for ischemic 
heart disease.  

By way of history, the RO, by rating decision dated in 
September 1983, denied entitlement to service connection for 
beriberi with beriberi heart disease and the Board affirmed 
that denial in a decision dated in December 1984.  Also, 
a May 1992 RO rating decision characterized the issue as 
service connection for cardiomegaly, and found that the 
evidence did not warrant a change in the prior denial.  
However, in its September 1997 remand, the Board noted that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Ashford v. Brown, 
stated that "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same; it is 
'inextricably intertwined' with his previous claim for 
entitlement to service connection for a lung disorder."  
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994); cf. Ephraim v. Brown, 
82 F.3d 399, 402 (Fed.Cir. 1996).  Thus, the veteran's claim 
has remained one of entitlement to service connection for 
cardiac disease.  Furthermore, the Court has held that 
"...unlike most attempts to reopen a previously denied 
claim, a claim for entitlement to service connection for POW 
presumptive diseases does not require any new and material 
evidence to reopen; the claim must merely be well grounded."  
Suttmann v. Brown, 5 Vet. App. 127 (1993); Pena v. Brown, 
5 Vet. App. 279,280-281 (1993); see also Yabut v. Brown, 
6 Vet. App. 79, 83 (1993).  Thus, the matter before the Board 
is as phrased on the first page of this decision.

The Board remanded the instant matter in September 1997.  All 
requested actions have been accomplished to the extent 
possible, and the case may now be adjudicated.  See Stegall 
v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran has ischemic or beriberi heart disease, or 
that he has a diagnosis of other cardiac disease that had its 
onset during service, was compensably manifested within a one 
year presumptive period, or has been otherwise related to 
service by competent evidence.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have been service 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an Affidavit of Philippine Army Personnel, signed in 
November 1945, the veteran reported suffering from malaria 
from April 1942 to July 1942.  He reported no other injuries 
or illnesses.  His April 1946 report of physical examination 
at discharge is negative for notation of cardiac disease.

The veteran first submitted a formal application for VA 
compensation benefits in May 1983, accompanied by a medical 
statement signed by P.T., M.D., that same month.  Dr. P.T. 
reported that he had been treating the veteran three times a 
week since March 1980; that the veteran had multiple 
complaints including severe chest pain; and that on 
examination his blood pressure was 100/70 and pulse rate was 
78.  Dr. P.T. referred to the veteran's POW status in 1942, 
and provided diagnoses that included beriberi heart disease.

In June 1983, the veteran completed a POW medical history 
report.  He reported that he had been subjected to physical 
intimidation and torture, experienced heat exhaustion and 
loss of consciousness, and did not have an adequate supply of 
food and water during his captivity.  He asserted that he 
developed beriberi as a result of his POW captivity.  He 
reported numerous symptoms during internment, such as chest 
pain; rapid heart beats; skipped or missed heart beats; 
weakness, tingling and/or pain in the fingers, feet, arms 
and/or legs; muscle or joint aches and pains; fever; joint 
swelling; leg and/or feet swelling; and muscle swelling.

A VA examination was conducted in June 1983.  The veteran 
related the above history and complained of symptoms to 
include chest pains.  Examination revealed that the point of 
maximum impulse was at the fifth intercostal space within the 
left midclavicular line.  There was a regular rate and rhythm 
without appreciable murmurs, and the veteran's chest was 
symmetrical in contour and equal in expansion.  The results 
of an electrocardiogram (ECG) were interpreted as normal.  X-
rays revealed minimal cardiac enlargement.  The pertinent 
diagnosis were mild hypertension and no medical evidence of 
current disabilities resulting from nutritional deficiencies, 
forced labor or inhumane treatment during POW status.  

In November 1988 the veteran completed another report of POW 
medical history, providing information essentially similar to 
prior history.  A report of social survey at that time 
includes a report of the veteran's complaints of chest pains.  

An examination of the veteran was conducted by VA in November 
1988.  The report includes reference to the veteran's POW 
history.  The veteran also provided a history of malaria, 
beriberi, dysentery, malnutrition, pulmonary tuberculosis and 
arthritis incurred in World War II.  ECG results at that time 
remained normal.  A chest x-ray revealed a slight increase in 
the transverse diameter of the heart as compared to previous 
films, now measuring 13.7 centimeters, but the opinion was 
that the cardiothoracic ratio was still within normal limits.  
The impression was minimal cardiac enlargement.  The final 
diagnoses included minimal progressive cardiomegaly, and no 
evidence of avitaminosis, dysentery or malnutrition.  

In a statement dated in January 1992, M.P., M.D., reported 
evaluation of the veteran that month for complaints of easy 
fatigability, insomnia, tingling sensations and shooting 
pains in the extremities, epigastric pain, uncontrollable 
shaking of the head, hands and feet and poor vision.  On 
examination there was evidence of a harsh blowing murmur in 
the aortic area.  Diagnoses included cardiomegaly.

At the time of a VA examination conducted in February 1992, 
the veteran's complaints were limited to epigastric pain.

In a medical certification dated in July 1995, Dr. M.P. 
stated that the veteran was bedridden and unable to work.  
The impressions included malignant hypertension. 

At the time of VA cardiovascular examination in August 1995, 
the veteran reported a three-year history of hypertension, 
treated with medication, and further reported being treated 
for Parkinsonism three times a week.  He complained of vague 
chest discomfort unrelated to activity and reported having 
been diagnosed with heart disease.  Examination revealed a 
regular heart rate and rhythm without evidence of murmur.  
The first and second heart sounds were normal, and the apex 
beat was within the fifth intercostal line.  A chest x-ray 
revealed progressive arteriosclerosis.  The diagnosis was no 
ischemic heart disease.

Also of record is a clinical summary report from Urdaneta 
Sacred Heart Hospital, dated in July 1996, which reflects 
that the veteran's complaints included severe body weakness 
and easy fatigability.  Cardiac evaluation revealed a regular 
rate and rhythm with strong cardiac tones and without 
evidence of murmurs.  There was no relevant diagnosis.  A 
June 1997 clinical summary from the Ordonez Medical Clinic 
indicate that the veteran was seen for recent onset 
respiratory symptoms with fever and body weakness that that 
the diagnoses were pneumonia, Parkinson's disease, and mild 
hypertension.  

In September 1997, the Board remanded the veteran's case in 
order to obtain a medical opinion relevant to the 
existence/nature of cardiac any disease.  The Board specified 
that the veteran be afforded opportunity to appear for 
further examination, but indicated that if he did not report 
an opinion should be obtained based on a review of the file.  
Pursuant to that remand, examinations were scheduled in 
October, November and December 1998 and in February 1999.  
The veteran did not report for any of those examinations.  
Thus, the veteran's claim file was made available to a 
physician who, in March 1999, reviewed the file, specifically 
noting the veteran's complaints of chest pain/discomfort.  
The examiner noted that there was no history of myocardial 
infarction, congestive heart failure or syncope.  Based on 
the information in the file, the examiner concluded that the 
veteran's symptoms were "not specific for a cardiac disease.  
The chest pains are vague and on the two occasions that there 
[sic] were expressed, they did not definitely point to IHD.  
The available EKG's were all normal.  The chest xrays, 
although they showed an increase in diameter, revealed normal 
CT ratios.  As such, the cardiac symptoms are not likely 
related or consistent w/ a diagnosis of beriberi heart 
disease."

Pertinent Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e) (1999).



A POW-related disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service, provided that the veteran 
served 90 days or more during a war period or served after 
December 31, 1946.  The requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection of a specified disease under 
the conditions listed in § 3.309(c) and (e).  38 C.F.R. 
§ 3.307(a).  

Diseases specific as to former POWs are listed in 38 C.F.R. 
§ 3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection.  
38 C.F.R. § 3.307(a)(5).  Thus, if a veteran is a former POW 
and was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied:  avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 C.F.R. § 3.309(c).

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding 
the following note:  "[f]or purposes of this section, the 
term beriberi heart disease includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity."  38 C.F.R. § 3.309(c).

The factual basis for the above may be established by medical 
evidence, competent lay evidence or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered.  
38 C.F.R. § 3.307(b).

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent cardiovascular -renal disease to include 
hypertension, valvular heart or myocarditis.  
38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Board first notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. §  5107 in that he 
has presented a claim that is plausible based on all the 
evidence, to include the fact of his POW captivity, his 
report of symptoms (deemed credible for the purposes of well 
grounding the claim), and post-service medical statements 
showing a notation of cardiac findings and/or heart disease.  
The latter are also presumed credible for the purpose of well 
grounding the claim and the probative value of such is not 
weighed prior to the determination of well groundedness.  
38 U.S.C.A. § 5107(a); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board is also satisfied that all relevant and available 
facts have been properly developed.  Here, the Board notes 
that the veteran has been afforded multiple opportunities to 
submit or identify additional evidence and to appear for VA 
examination.  In any case, VA has obtained a medical opinion 
in connection with the veteran's appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, service records are negative for any noted 
cardiac defect or disability.  The Board recognizes that Dr. 
P.T., in May 1983, many years after service, included a 
diagnosis of beriberi heart disease in a medical statement.  
However, the doctor did not report any findings whatsoever to 
support that stated diagnosis, citing only the veteran's 
complaints of severe chest pain and his history of POW 
captivity.  In fact the only cardiovascular findings reported 
were a blood pressure reading of 100/70 and a pulse rate of 
78.  It does not appear that Dr. P.T. reviewed any relevant 
diagnostic studies or other records reflecting the veteran's 
medical history.  However, a VA examination to assess any 
cardiac disease was conducted in May 1983 and included an 
electrocardiogram and chest X-ray.  Although mild 
hypertension was found there was no diagnosis of any type of 
heart disease.  Similarly a VA examination in November 1988, 
which again included a chest X-ray and electrocardiogram, did 
not result in a diagnosis of ischemic or beri beri heart 
disease, although there was a diagnosis of minimal 
progressive cardiomegaly.   Additionally, when the veteran 
was examined by the VA for heart disease in August 1995, the 
conclusion was that there was no evidence of ischemic heart 
disease.  That examination also included an 
electrocardiogram.  Subsequent records are consistent with 
that conclusion in that they show no diagnosis of ischemic 
heart/beri beri heart disease.  

The Board recognizes that post-service evaluations have 
revealed heart enlargement, and that post-service records 
include diagnoses of cardiomegaly.  A diagnosis of 
cardiomegaly was not shown in service or until many years 
thereafter.  Cardiomegaly is not a disease presumptive to 
POWs.  Thus, there is no basis for a grant of service 
connection for cardiomegaly under 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  Nor has any competent professional related 
cardiomegaly to the veteran's period of service.  See 
38 C.F.R. § 3.303(d).  

Based on post-service cardiac findings of heart enlargement 
in a POW claiming beriberi heart disease, a VA opinion was 
nevertheless obtained.  The examiner reviewed the claims file 
and noted the veteran's complaints, as well as the positive 
and negative cardiac findings of record, stating that the 
complaints of chest pains had been vague and did not 
definitely point to ischemic heart disease.  The examiner 
concluded that the veteran's cardiac symptoms were not likely 
related or consistent with a diagnosis of beriberi heart 
disease.  That opinion is not refuted by any competent and 
probative medical evidence establishing that the veteran does 
have beriberi heart/ischemic disease.  

In sum, the preponderance of the competent and probative 
evidence of record shows that the veteran does not have 
ischemic or beriberi heart disease.  Additionally, there is 
no competent and probative evidence showing that he has some 
other cardiac disease that had its onset during service or 
was compensably manifested within the one year presumptive 
period, or that is otherwise related to service.  Thus, his 
claim is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for heart disease is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

